Case 3:18-cv-00023-HEH-EWH Document 93 Filed 03/05/21 Page 1 of 13 PageID# 1217




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                  Richmond Division

  DAVID A. RICHARDSON,                         )
                                               )
         Plaintiff,                            )
  V.                                           )       Civil Action No. 3:18CV23-HEH
                                               )
  HAROLD CLARKE, et al.,                       )
                                               )
         Defendants.                           )

                                 MEMORANDUM ORDER
                        (Denying Motion for Appointment of Counsel)

         David A. Richardson, a Virginia inmate proceeding prose, brings this action.

  Richardson is hearing and vision impaired. Richardson raises a number of claims under,

  inter alia, the Americans with Disabilities Act, the Rehabilitation Act, and 42 U.S.C.

  § 1983. 1

                                I. The Matters Before the Court

         On September 16, 2020, Richardson filed a document titled, PLAINTIFF'S

  MOTION FOR PRELIMINARY INJUNCTION REQUEST; PLAINTIFF'S MOTION

  FOR PRODUCTION OF DOCUMENTS; PLAINTIFF'S REQUEST THE COURT

  TOLL FURTHER PROCEEDINGS AND PLAINTIFF'S REQUIREMENTS;

  DECLARATION AND MEMORANDUM OF LAW IN SUPPORT ("Request for

  Injunction," ECF Nos. 76-78). In his Request for Injunction, Richardson asserted, inter

  alia, that as of September 9, 2020, Defendants had failed to provide him with a copy of



  1
   The Court corrects the capitalization and punctuation in the quotations from the parties'
  submissions.
Case 3:18-cv-00023-HEH-EWH Document 93 Filed 03/05/21 Page 2 of 13 PageID# 1218




  the Court's August 17, 2020, Memorandum Opinion in a format that he could read.

  (Request for Injunction 2.) Richardson requested "that the Court order Defendants ... to

  provide all documents in this matter to Plaintiff in a medium that he can read ... and

  respond to accordingly, and that until such time, any requirements upon the Plaintiff be

  tolled." (Id. at 5.)

         On November 5, 2020, Defendants filed a Motion for Summary Judgment. (ECF

  No. 82.) In response, on December 10, 2020, Richardson filed a MOTION FOR

  APPOINTMENT OF COUNSEL BRIEF AND AFFIDAVIT IN SUPPORT ("Motion for

  Appointment of Counsel," ECF No. 89). In that document, Richardson swears that he

  had "no alternative" but to dictate the document "with the assistance of another prisoner."

  (Id at 1.) Richardson contends that he is "unable to read or write the document because

  of disabilities limitations." (Id.) Richardson contends that his vision has deteriorated to

  the point where "lighted screens tak[e] on an extremely out-of-focus and indecipherable

  kaleiodoscopic appearance." (Id. at 2.) Richardson insists that his complete inability to

  review documents on paper or a computer screen warrants the appointment of counsel.

         The Court ordered Defendants to respond to the above motions by Richardson.

  Defendants responded. Relevant to the matters before the Court, Defendants have

  provided multiple affidavits from M. Blair ("Blair"), the Operations Manager at Deerfield

  Correctional Center ("DCC") ("Pt Blair Aff.," ECF No. 58-1), (''2 nd Blair Aff.," ECF

  No. 83-2), and ("3 rd Blair Aff.," ECF No. 91-2); and a video of Richardson using a

  computer kiosk in his housing unit. Additionally, Blair included in his 3rd Affidavit
                                               2
Case 3:18-cv-00023-HEH-EWH Document 93 Filed 03/05/21 Page 3 of 13 PageID# 1219




  copies of numerous computer messages that Richardson composed during the course of

  this litigation, including several composed after Richardson swore that he was unable to

  view documents on a computer screen and unable to respond to Defendants' Motion for

  Summary Judgment. On March 1, 2021, Richardson filed a LEGAL UPDATE,

  REBUTTAL BRIEF AND AFFIDAVIT IN SUPPORT. (ECF No. 92.)

         Ordinarily, counsel is appointed in civil rights cases because the complexity of the

  legal issues exceeds the legal sophistication of the pro se plaintiff. That is not the case

  here. Richardson's submissions reflect that he has the legal and intellectual acumen to

  litigate this matter. The question here is whether Richardson's hearing and visual

  impairments, even with the extensive accommodations provided by Defendants, prevent

  him from litigating this matter on his own.

                           II. Relevant Evidence Regarding Richardson's
                           Disabilities and the Accommodations Provided

         Richardson has severe vision and hearing problems.2 (See, e.g., ECF No. 89-1, at

  1-13.) The extent of Richardson's alleged vision and hearing problems changes

  frequently. (2 nd Blair Aff. 15.) For example, staff at DCC "made a video-based

  interpreter available to assist Richardson at a medical appointment while in-person

  interpreters were not feasible due to the risk of COVID spread at Deerfield." (Id.         1 9.)
  "Video-based interpreter services was an accommodation Richardson had specifically

  proposed and requested." (Id. 110.) Nevertheless, when Richardson arrived for the

  2
    In his Particularized Complaint, Richardson stated that he is "only able to read green letters on
  a blue background." (ECF No. 42 ,r 4.)
                                                  3
Case 3:18-cv-00023-HEH-EWH Document 93 Filed 03/05/21 Page 4 of 13 PageID# 1220




  appointment, "he stated that he could not see the video screen and could not see what the

  interpreter was signing to him. He insisted on an in-person interpreter." (Id. ,I 11.)

         When the above arrangement did not work, medical staff at DCC made other

  efforts to communicate with Richardson. (Id. ,I 12.) Specifically, medical staff "set up a

  computer with a word processing document so that they could type messages to

  Richardson with a blue background and a green font. This is a format Richardson has

  previously stated he could read and view." (Id. ,I 14.) The staff hoped that they could

  type messages back and forth with Richardson. (Id. ,I 15.) "When presented with this

  option, Richardson responded that this would not work and he could not read the

  messages on the screen." (Id. ,I 16.) Even when medical "staff altered the setting on the

  computer to the same setting Richardson frequently uses on the law library computer,"

  Richardson asserted that he still could not read the messages. (Id. ,I 17.)

         Blair notes that Richardson and he are "able to effectively communicate verbally."

  (Id. ,I 18.) Richardson speaks clearly and when Blair speaks back to Richardson, "they

  both understand each other. (Id. ,119-20.)

         A.     Accommodations for Permitting Richardson to Review and Compose
                Legal Materials

         When Richardson "complained that he could not use the typewriters to compose

  his legal documents, he was permitted to use the law library computers for this purpose.

  This is an exception to VDOC policy, which generally does not permit inmates to use the

  computers for this purpose." (3 rd Blair Aff. ,I 52 (footnote omitted).) Subsequently,


                                                4
Case 3:18-cv-00023-HEH-EWH Document 93 Filed 03/05/21 Page 5 of 13 PageID# 1221




  "[w]hen Richardson reported that he could not adequately read the computer screen, staff

  adjusted the contrast settings to a blue background with green font that he claimed made

  written items legible for him." (Id.      ,r 53.)   Additionally, DCC staff loaded the following

  items onto the law library computer so that Richardson could view them in the blue

  background with green font that Richardson prefers: VDOC grievances and request

  forms; the standards for the American Correctional Association, VDOC policies, and

  Richardson's legal documents, including all the filings for this case. (Id.      ,r,r 54-57.)
  Specifically, at Richardson's request, Blair had counsel for Defendants email him

  "electronic PDF copies of any pleadings, letters or other communications addressed to

  Richardson regarding" this case. (1 st Blair Aff. ,r 5.) Blair and other staff would then

  load the documents onto a computer where the contrast could be adjusted to Richardson's

  desired preferences. (Id.   ,r,r 7, 8.)   "Richardson consented to this arrangement." (Id.      ,r 9.)
  "The LexisNexis legal research software on the law library computer has also been

  configured to present in a blue/green contrast that Richardson says he can read." (2 nd

  Blair Aff. ,r 58.)

         Defendants have provided Richardson unique accommodations to ensure that

  Richardson could keep abreast of the current litigation.

                 Even when physical access to the law library was restricted for other
         inmates in March 2020 due to COVID concerns, Richardson remained able
         to visit the law library in person so that he could read and compose his legal
         documents.
                 Richardson's special access continued from March 2020 until an acute
         outbreak of COVID occurred at Deerfield on or about September 21, 2020.
         At this time, in order to mitigate the spread of COVID, Richardson was no
                                                       5
Case 3:18-cv-00023-HEH-EWH Document 93 Filed 03/05/21 Page 6 of 13 PageID# 1222




           longer able to visit the law library in person. According to Deerfield's
           records, the last time Richardson was physically in the law library was
           September 9, 2020.

  (3 rd Blair Aff. ifil 9-10.) "[W]hen Richardson's physical access to the law library was

  restricted due to the COVID outbreak, staff at Deerfield ... offered to read or compose

  Richardson's documents for him." (Id.     if 29.) Richardson, however, "does not want
  Deerfield staff to assist him with composing his legal documents .... " (Id.   if 33.) On
  November 11, 2020, staff at DCC "offered Richardson the ability to resume his previous

  access to the law library computers because circumstances surrounding the COVID

  outbreak had improved [and] this accommodation was once again safe." (Id.       1 12.)
           B.    Richardson's Claims of Recent Deterioration in His Vision

           On or about October 27, 2020, Richardson reported to the DCC staff that he

  suffered "a sudden and severe deterioration in his vision abilities which allegedly

  rendered him unable to view documents presented on a computer screen." (3 rd Blair Aff.

  1 11.)   In light of Richardson's contention that his vision had deteriorated, DCC staff

  scheduled Richardson for a visit with an ophthalmologist on December 9, 2020. (Id.

  if 13.) "Richardson refused to attend the scheduled off-site appointment." (Id. ,I 14.)
           On November 16, 2020, Richardson sent counsel for Defendants an email, via an

  associate, wherein he stated,

                 Due to the progressive nature of my eye disease it is no longer
           possible for me to see (recognize) any object on a lighted screen and
           monitor, nor can I read printed documents of any color. I have extreme
           photophobia . . . . Lighted objects appear as if gazing into kaleidoscope. I


                                                6
Case 3:18-cv-00023-HEH-EWH Document 93 Filed 03/05/21 Page 7 of 13 PageID# 1223




         am unable to recognize anything except vague shapes under these
         conditions ....



                 I have been pleading for someone to assist me in writing to the Court
         for two months. You have sent me a vast number of legal documents I have
         no ability to read and/or respond to. I had to plead for assistance from another
         offender in writing this communication, and while I am able to type on a
         tactile keyboard, I am unable to read what is typed ... .
                 I am asking you to notify the Court of the above .... I am also asking
         that you request the VDOC accommodate my disability needs so that I have
         access to the Court.

  (ECF No. 91-1, at 1 (emphasis added).)

         On December 10, 2020, Richardson filed his Motion for Appointment of Counsel

  with the Court. (ECF No. 89.) In that document, Richardson swears that he had "no

  alternative," but to dictate the document "with the assistance of another prisoner." (Id. at

  1.) Richardson contends that he is "unable to read or write the document because of

  disabilities limitations." (Id.) Richardson contends that his vision has deteriorated to the

  point where "lighted screens tak[e] on an extremely out-of-focus and indecipherable

  kaleiodoscopic appearance." (Id. at 2.)

         Richardson explains that,

                 Accommodations the plaintiff previously requested from the Virginia
         Department of Corrections (via computer) are no longer a viable remedy for
         the plaintiffs disability needs in reading, researching, document preparation,
         or for response in the above cited case. The plaintiff is unable to read without
         assistance of agents of the defendants; VDOC officials must read written
         materials to an interpreter, who then relays the information by sign language
         to the plaintiff. On 11-16-2020, it required more than an hour for Counselor
         Walton to read four pages to the plaintiff. The plaintiff has not been able to


                                                7
Case 3:18-cv-00023-HEH-EWH Document 93 Filed 03/05/21 Page 8 of 13 PageID# 1224




            read the Court's memorandum in response to the defendant's motion to
            dismiss of August 17, 2020, or any of the subsequent documents filed.

  (Id. at 2.)

            C.      Evidence that Tends to Show that Richardson Is Capable of Reading a
                    Computer Screen and Composing Documents on a Computer Screen

            "Despite his claims that he could no longer read a computer screen as of

  approximately October 27, 2020, Richardson continued to send and receive JPay secured

  messages, which are much like email messages." (3 rd Blair Aff. 116.) "The JPay

  secured messaging system is accessible both on an inmate's individual device (commonly

  referred to as a JPay Player or a JPS) and a computer kiosk (commonly referred to as 'the

  kiosk') in the housing unit." (Id. 125.)

           The kiosk contains a computer monitor and a keyboard with a track ball to
           compose messages and navigate the JPay system. Inmates can also
           download or upload messages that they have previously composed on their
           JPS player, which is much like a tablet or smart phone someone in the
           community would use.

  (Id.   1 17.)   "[l]t is not possible to alter the color contrast on the JPS player and the kiosk

  to a blue/green combination that Richardson states he needs." (Id. 125.) "Since January

  2020, Richardson has sent and/or received 577 secured messages using the JPay system."

  (Id. 128.)

            On January 28, 2021, Blair observed Richardson using the kiosk in his housing

  unit and provided video of the same to the Court. (Id.       1 18; 3rd Blair Aff. Video
  Attachment ("Video").) In that video, Richardson appears to read and count the lines on

  the kiosk screen while talking to another inmate. (Video.) Contrary to Richardson's
                                                     8
Case 3:18-cv-00023-HEH-EWH Document 93 Filed 03/05/21 Page 9 of 13 PageID# 1225




  recent representations that images on a computer screen are indecipherable to him, the

  video depicts that Richardson clearly is able to distinguish different lines of text on a

  computer screen. (Id.) No American Sign Language ("ASL") interpreter is present to

  assist Richardson with his conversation with the other inmate. (Id.; 3rd Blair Aff. 123.)

  "While he is using the kiosk and reviewing the computer screen, Richardson is not using

  his tinted glasses that are prescribed based on his complaints of photosensitivity ." (3 rd

  Blair Aff., 24.)

         On January 20, 2021, Ms. Shaw, a correctional official and an ASL interpreter,

  assisted Richardson with drafting complaints and other prison forms. (Id. 130.)

         When Ms. Shaw assisted Richardson, he brought her his JPS player where he
         had already typed out his complaints into a 'drafts' feature of the player. Ms.
         Shaw re-read the complaints from the JPS player to Richardson and the
         interpreter. Richardson then typed the complaint contents onto a computer
         himself. . . . Richardson does not have an external keyboard for his JPS
         player, though one has been ordered for him. . . . [I]n order to type
         information into the drafts feature of the player, one has to touch the on-
         screen keyboard much like one would type infonnation into a text message
         or a notes application on a smart phone.

  (Id.,, 30-32.)

         On January 25, 2021, Richardson composed on the kiosk a well-written, lengthy

  letter that was several hundred words long. (Id. 127(f).) In that letter, Richardson

  describes to a friend, inter alia, his efforts at convincing the Virginia Parole Board his

  disabilities would not be an impediment to his successful, independent living if he was

  released. (Id.) Richardson writes:



                                                9
Case 3:18-cv-00023-HEH-EWH Document 93 Filed 03/05/21 Page 10 of 13 PageID# 1226




                  You know I lost my hearing beginning when I was fourteen. Over the
          years, I have learned to read lips often better than I sign, or better than what
          I understand of sign language. I speak English, not ASL. I can get by in
          most circumstances without the aid of an interpreter if I have to do so. In
          technical and medical situations that is just not practical and wise so I always
          ask for an interpreter. Then I have the advantage of several ways of
          interpreting what is being said to me and I generally understand everything.
          I have noticed, however, that my speech is not feeling as good as it once did;
          not as clear.
                  I am about out of time again.            I am awaiting a keyboard
          (accommodation) to use with my table player, but it is slow in coming, so I
          have to sit at a kiosk and type on a keyboard that I have that works here, but
          not on the tablet. Supposedly, the other one was sent last week, but maybe
          it is coming by mule train.

  (Id.)

          Richardson's prior JPay messages reflect that he enjoys listening to music and

  watching television programs. Additionally, these messages reflect Richardson's belief

  that if he can have counsel appointed to represent him, he can force Defendants to settle

  the action.

          D.     Additional Communication Accommodations Provided at DCC

                  Deerfield also has an UbiDuo device to facilitate communication with
          those who are hard of hearing. This device looks like two tablets that are
          connected to each other. One person types into their tablet and the other
          person can read what is being communicated on the other tablet. The tablets
          facilitate written communication back and forth between the users. This
          device cannot be set in the blue/green contrast Richardson prefers, and he has
          stated that the UbiDuo will not work for him.
                  Deerfield also has a SARA device. The SARA is a machine that can
          read printed text out loud for someone who cannot read for themselves, either
          due to literacy issues or a disability. The user places a piece of printed
          material on the machine and the machine reads the material out loud. The
          user can slow down or speed up the pace of the reading and the volume can
          be increased as needed.


                                                10
Case 3:18-cv-00023-HEH-EWH Document 93 Filed 03/05/21 Page 11 of 13 PageID# 1227




                   Though Richardson frequently communicates verbally with staff and
            other inmates, he has stated that the SARA machine will not assist him in
            reading printed materials because he is hard of hearing.

  (2 nd Blair Aff. ,r,r 60-63.)

             "In order to facilitate Richardson's ability to communicate, staff at Deerfield have

  scheduled time for him to meet with an American Sign Language ('ASL') interpreter."

  (Id.   ,r 6.)   The interpreters were scheduled for every Monday and Wednesday or as

  needed. (Id.) Richardson typically uses the interpreters for the entire four and a half

  hours they are at DCC. (3 rd Blair Aff. ,r 6.) 3 However, "since Richardson alleged that his

  eyesight has deteriorated[, in October of 2020,] the time the interpreters spend with

  Richardson has increased, and sometimes they are at Deerfield for longer periods." (Id.

  ,r 6.)   "If Richardson has an urgent need for an interpreter outside of the regularly

  scheduled Monday/Wednesday time slots, one can be scheduled for him." (2 nd Blair Aff.

  ,r 8.)
                                              III. Analysis

            Appointment of counsel for a civil rights action is warranted where a plaintiff

  presents "exceptional circumstances." Miller v. Simmons, 814 F.2d 962, 966 (4th Cir.

   1987). Exceptional circumstances exist where "a pro se litigant has a colorable claim but

  lacks the capacity to present it." Whisenant v. Yuam, 139 F.2d 160, 163 (4th Cir. 1984)

  (citation omitted), abrogated on other grounds by Mallard v. U.S. Dist. Ct., 490 U.S. 296,



  3
    At times during the COVID outbreak, DCC "suspended all visitors (including in-person
  interpreters) to the facility in order to reduce the risk of transmission." (2nd Blair Aff. 2 n.1.)
                                                      11
Case 3:18-cv-00023-HEH-EWH Document 93 Filed 03/05/21 Page 12 of 13 PageID# 1228




  298 (1989) (holding that 28 U.S.C. § 1915 does not authorize compulsory appointment of

  counsel). As this Court previously has noted, Richardson's pleadings and other

  submissions reflect that he has legal and intellectual acumen to ably present his case.

         Richardson insists that his visual and auditory impairments deprive him of the

  capacity to adequately present his case. Richardson's prior well-written submissions

  refute that assertion. Richardson insists a recent deterioration in his vision alters that

  conclusion. Richardson, however, refused to attend a scheduled appointment with an

  ophthalmologist to confirm that alleged deterioration or obtain further treatment.

  Moreover, the evidence before the Court rather conclusively demonstrates that

  Richardson is exaggerating the extent of his current impairment in order to manipulate

  the Court into appointing him counsel.

         In November of 2020, Richardson represented to counsel for Defendants and the

  Court that: "Due to the progressive nature of my eye disease it is no longer possible for

  me to see (recognize) any object on a lighted screen and monitor, nor can I read printed

  documents of any color." (ECF No. 91-1, at 1 (emphasis added).) The video submitted

  by Defendants clearly reflects that Richardson is able to discern individual lines of text

  on a computer screen, even without the green/blue contrast he insists he needs.

  Additionally, Richardson's numerous, lengthy JPay messages reflect that he remains able

  to compose documents, legal and otherwise, on a computer. Because Defendants have

  provided Richardson with adequate accommodations and Richardson fails to demonstrate



                                                12
Case 3:18-cv-00023-HEH-EWH Document 93 Filed 03/05/21 Page 13 of 13 PageID# 1229




  that he lacks the capacity to litigate his case, the Request for Injunction (ECF Nos. 76-

  78) and Motion for Appointment of Counsel (ECF No. 89) are DENIED.

         In closing, the Court notes that "the assistance of a pro bono lawyer in civi l

  litigation is a privilege." Cartwright v. Silver Cross Hosp., 962 F.3d 933, 937 (7th Cir.

  2020) (citing Pruitt v. Mote , 503 F.3d 647, 649 (7th Cir. 2007)). "The valuable help of

  volunteer lawyers is a limited resource. It need not and should not be squandered on

  parties" whose very request for counsel reflects a lack of candor regarding the need for

  appointing counsel. Dupree v. Hardy, 859 F.3d 458, 462-63 (7th Cir. 2017).

         The Clerk of the Court is DIRECTED to send a copy of the Memorandum Order

  to Richardson and counsel of record.

         It is so ORDERED.

                                                                          Isl
                                                    Henry E. Hudson
  Date:'lf}.,..,,b
                S 202.a                             Senior United States District Judge
  Richmond, Virgin1a




                                               13
